 1   Michael W. Halvorson, Bar #019807
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7864
 4   mhalvorson@jshfirm.com
 5   Attorneys for Defendants MDD Logistics,
     Inc. and Briseno
 6
 7                            UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF ARIZONA
 9   Felicia Lusterino, individually,                     NO.
10                                           Plaintiff,   DEFENDANT MDD LOGISTICS’,
                                                          INC. NOTICE OF REMOVAL
11                 v.
12   MDD Logistics, Inc., a foreign corporation;
     Jose Alfredo Jaques Briesno and Jane Doe
13   Briseno, husband and wife; John Berry Walden
     and Jane Doe Walden, husband and wife; John
14   Does 1-5; Jane Does 1-5; Black Corporations
     1-5; and White Partnerships 1-5,
15
                                          Defendants.
16
17
                   Defendants, MDD Logistics, Inc. and Jose Alfredo Jaques Briseno
18
     (collectively hereinafter “Defendants”), through undersigned counsel, hereby files the
19
     following notice of removal of this action currently pending in the Superior Court of
20
     Arizona in Cochise County, No. S0200CV201900415, to the United States District Court
21
     for the District of Arizona, pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446. As grounds
22
     for removal, Defendant states as follows:
23
                                    PROCEDURAL HISTORY
24
                   1.     The above-captioned case commenced when Plaintiff Felicia
25
     Lusterino, a resident of Cochise County, Arizona, filed a Complaint in the Superior Court
26
     of the State of Arizona, County of Cochise, on or about August 30, 2019. See the
27
     Complaint and the entire Cochise County Superior Court file, attached as Exhibit A.
28
     7982679.1
 1                 2.     The Complaint named MDD Logistics, Inc. (“MDD”), Jose Alfredo
 2   Jaques Briseno (“Mr. Briseno”), and John Berry Walden (“Walden”) as Defendants. See
 3   Exhibit A.
 4                 3.     Defendant MDD was served with the Summons and Complaint on
 5   September 30, 2019. See Certificate of Service of Process, attached as Exhibit A.
 6                 4.     The Complaint asserts claims of negligence, negligence per se, and
 7   vicarious liability against Defendants. See Exhibit A.
 8                                TIMELINESS OF REMOVAL
 9                 5.     Under 28 U.S.C. § 1446(b), a defendant is provided thirty (30) days
10   from the date of service of a complaint within which to file a notice of removal to Federal
11   District Court.
12                 6.     This Notice of Removal is filed within the 30 days of the September
13   30, 2019, date of acceptance of service of the Complaint by Defendants.
14                 7.     This Notice of Removal, therefore, is timely. See 28 U.S.C. §
15   1332(a).
16                                    BASIS OF REMOVAL
17                 8.     This Court has original diversity jurisdiction over this action pursuant
18   to 28 U.S.C. § 1332 because: (l) there is complete diversity of citizenship between
19   Plaintiff and each Defendant; and (2) the matter in controversy, excluding interest and
20   costs, exceeds the sum or value of $75,000.
21                 A. Diversity of Citizenship
22                 9.     As stated in Plaintiff’s Complaint, Plaintiff resides in Cochise
23   County, in the State of Arizona. See Exhibit A.
24                 10.    Defendant MDD is a California corporation, with its principal place
25   of business in San Diego, California, and is thus a resident of California.
26                 11.    Defendant Mr. Briseno is domiciled in Tijuana, Mexico, and is thus a
27   resident of the country of Mexico.
28
     7982679.1                                     2
 1                 12.    On the police report of the subject accident, Defendant Mr. Walden is
 2   listed as having an address of 5600 Keele St, Jackson, Mississippi 39206, and is thus a
 3   resident of the State of Mississippi. See Arizona Crash Report, attached as Exhibit B.
 4                 13.    Therefore, there is a complete diversity of citizenship between
 5   Plaintiff and each Defendant, and the diversity of citizenship requirement is satisfied.
 6                 B. Value of Matter in Controversy
 7                 14.    Plaintiff’s Complaint prays for judgment against Defendants for,
 8   inter alia, Plaintiff’s general and special damages, expenses incurred for past medical
 9   care, and treatment of Plaintiff’s injuries for future medical treatment expenses. See
10   Exhibit A.
11                 15.    Plaintiff’s first Initial Disclosure Statement asserts $30,050.72 in
12   current medical expenses and further alleges $254,148.39 in future anticipated medical
13   expenses caused by the circumstances that gave rise to this lawsuit. See Plaintiff’s Initial
14   Disclosure Statement, attached as Exhibit C.
15                 16.    Therefore, the matter in controversy exceeds the jurisdictional
16   minimum of $75,000.
17                                         CONCLUSION
18                 17.    This Court has jurisdiction over this matter because the parties hereto
19   are citizens of different states and the amount of controversy, exclusive of interest and
20   costs, is in excess of $75,000, pursuant to U.S.C § 1332(a).
21                 18.    Written notice of the filing of this Notice of Removal will be given to
22   all adverse parties as required by law and a true and correct copy of this Notice will be
23   filed with the Clerk of Superior Court of the State of Arizona, in and for the County of
24   Cochise. See Notice of Filing Removal, attached as Exhibit D.
25
26
27
28
     7982679.1                                      3
 1               RESPECTFULLY SUBMITTED this 30th day of October 2019.
 2                                         JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                         By
                                                 Michael W. Halvorson
 5                                               40 North Central Avenue, Suite 2700
                                                 Phoenix, Arizona 85004
 6                                               Attorneys for Defendants MDD Logistics,
                                                 Inc. and Briesno
 7
 8                            CERTIFICATE OF SERVICE
 9               I hereby certify that on this 30th day of October 2019, I caused the
10   foregoing document to be filed electronically with the Clerk of Court through the
11   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
12   system.
13
     /s/ Wendy Mungai
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7982679.1                               4
